390 F.2d 656
Clarence Everett WILKERSON, Appellant,v.UNITED STATES of America, Appellee.
No. 18918.
United States Court of Appeals Eighth Circuit.
March 14, 1968.

Terrence Lee Croft, St. Louis, Mo., for appellant.
William C. Martin, Asst. U. S. Atty., St. Louis, Mo., for appellee; Veryl L. Riddle, U. S. Atty., St. Louis, Mo., on the brief.
Before VOGEL, Senior Circuit Judge, and MEHAFFY and LAY, Circuit Judges.
PER CURIAM.


1
This appeal by Clarence Everett Wilkerson, a federal prisoner, is from a denial by the district court of his motion to correct a sentence under Fed.R. Crim.P. 35.


2
Since the submission of the case to this court, the Government has suggested that the case be dismissed as moot by reason of recent promulgation by the Bureau of Prisons of certain rules giving credit for presentence custody. A recomputation of the time appellant should serve in custody under the rules recently promulgated entitles appellant to release and he has in fact been released from custody.


3
Under these circumstances and in accordance with the Government's suggestion and appellant's acquiescence, this appeal is dismissed as being moot.